10

11

12

13

14

15

16

17

18

19

20

21

2

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:13-cr-00418-APG-VCF

Plaintiff Order Granting Motion to Withdraw as
Counsel and Appointing Appellate Counsel

v.
[ECF No. 122]

GABRIEL MESA,

 

Defendant

 

 

 

Brian J. Smith, counsel for defendant Gabriel Mesa, moves to withdraw because he “has
scant experience in appellate matters.” ECF No. 122. I grant the motion and allow Mr. Smith to
withdraw. The coordinator of the court’s Criminal Justice Act panel shall immediately appoint
new appellate counsel for Mr. Mesa. Mr. Smith shall thereafter transfer his file to newly

appointed counsel.

Dated this 19th day of August, 2019. (>—

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
